Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims Status:
	Claims 1, 5, 12 and 13 have been cancelled.
	Claim 16 is new.
	Claims 2-4, 6-11 and 14-16 are pending. Applicant’s amendments have necessitated new grounds of rejection. Accordingly, this Action is FINAL.

Withdrawn rejections
Applicant's amendments and arguments filed 2/14/22 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn. Claim(s) 1-9, 11 and 13-15 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barnikol, W. (US 20030180365; on IDS). Applicant has amended the claims to overcome this rejection.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1. Claim(s) 2-4, 6 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sander et al. (US 20140221944) as evidenced by MayoClinic Bedsores (pressure ulcers) ([online] retrieved on 2/17/22 from: https://www.mayoclinic.org/diseases-conditions/bed-sores/symptoms-causes/syc-20355893?p=1; 5 pages).

With regard to instant claims 2-4 and 6, Sander et al. disclose:

    PNG
    media_image1.png
    88
    607
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    296
    600
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    352
    623
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    251
    617
    media_image4.png
    Greyscale

	It is the Examiner’s position that at least wounds arising from diabetes is a disorder/disease and pain and burning are associated with the wounds, decubitus ulcer 
With regard to instant claim 7, Sander et al. disclose providing the composition in an aerosol can (claim 7). 
With regard to instant claim 8, Sander et al. disclose:

    PNG
    media_image5.png
    312
    672
    media_image5.png
    Greyscale

With regard to instant claim 9, Sander et al. disclose isolating and filtering, thus purifying, the oxygen carrier from whole blood of human or animal origin (claims 5, 14-16) which naturally comes from mammals.
Response to Arguments:
Applicant asserts that Sander does not teach or suggest the instantly claimed features and is not directed to treating pain, itching, stinging, burning, numbness or swelling in a patient due to a disorder or a disease and Sander does not seek to delivery its composition to a patient’s unbroken skin. Respectfully, the Examiner cannot agree. Applicant’s arguments fail at the outset because they are based on limitations .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2-4, 6-11 and 14-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sander et al. (US 20140221944) and Gross et al. (US 5686102) and Chaudhuri et al. (US 20100063004) as evidenced by MayoClinic Bedsores (pressure ulcers) ([online] retrieved on 2/17/22 from: https://www.mayoclinic.org/diseases-conditions/bed-sores/symptoms-causes/syc-20355893?p=1; 5 pages).
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Applicant claims, for example:

    PNG
    media_image6.png
    529
    1294
    media_image6.png
    Greyscale


Determination of the scope and content of the prior art
(MPEP 2141.01)
	It is well settled that “a disclosure that anticipates under § 102 also renders the claim invalid under §103, for anticipation is the epitome of obviousness. See MPEP 1207.03(a)(II) states: “"lack of novelty is the epitome of obviousness." May, 574 F.2d at 1089, 197 USPQ at 607 (citing In re Pearson, 494 F.2d 1399, 1402, 181 USPQ 641, 
	The reference of Sander et al. is discussed in detail above and that discussion is hereby incorporated by reference.
	Sander et al. teach topical application of the composition to a superficial ulcer [0105-0106].
	Gross et al. teach pharmacological compositions for topical administration (title Abstract) where the topical system can be in the form of an ointment, cream, lotion, paste, gel, powder, dressing, plaster and a spray (claim 19). 
	Chaudhuri et al. teach that herpes virus, including simplex, Zoster and chickenpox manifests itself with tingling, itching, numbness or burning and in the form of blisters and painful ulcerations on the lips, mouth, nose, chin, cheeks and genitals [0002-0008]. Chaudhuri et al. teach that the compositions can be in the form of topical creams, lotions, gels, ointments or pastes [0027] and teach the commonly used wax n-Docosanol and mineral oil ([0014, 0041]; Tables 1-9). 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Sander et al. is that Sander et al. do not expressly teach a method of treating a disorder or disease caused by a Herpes virus where the composition in the form of an ointment, cream, lotion, paste, gel, powder, dressing or plaster with cosmetically acceptable oil, wax, grease or fat 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a medical/pharmaceutical research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from medicine, pharmacy, physiology and chemistry— without being told to do so. 
Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

prima facie case of obviousness." In re Huai-Hung Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011.). “Rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” (KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). The test of obviousness is: "what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425 (C.C.P.A. 1981). Below the Examiner presents the argument(s) based upon sound articulated reasoning with rational underpinning based upon the evidence to demonstrate that the instantly claimed subject matter is prima facie obvious to the ordinary artisan.
1. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to perform the method Sanders et al. by treating a disorder or disease caused by a Herpes virus where the composition in the form of an ointment, cream, lotion, paste, gel, powder, dressing or plaster with cosmetically acceptable oil, wax, grease or fat commonly used in cremes, lotions emulsions or ointments, as suggested by Gross et al. and Chadhuri et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. As noted above, Sander et al. teach topical application of the composition to a superficial ulcer [0105-0106] and Chadhuri et al. teach that herpes viral infections manifest themselves in red skin, painful ulcers tingling, itching, numbness and burning. It is then obvious to apply the composition of Sander et al. to a herpes virus ulcer/lip 
Regarding the dosage forms, Gross renders obvious the spray of Sander et al. with the other known forms of preparation as equivalent means to administer the composition. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007). Moreover, “Where two known alternatives are interchangeable for a desired function, an express suggestion to substitute one for the other is not needed to render a substitution obvious." In re Fout, 675 F.2d 297, 301 (CCPA 1982). Therefore the ordinary artisan would have a reasonable expectation of success in preparing the composition of Sander et al. in any of the other forms instantly claimed and place that in any of the containers, cans, dispensers, tubes, unit packages, ampulla, pouch, sachet, package or blow-formed container in the absence of any criticality.  The Examiner finds nothing special about the claimed containers which are obvious to the ordinary artisan in this art. An artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962).
Regarding the components of the dosage forms, not only does Chadhuri et al. teach and suggest creams, lotions, gels and ointments [0027] but also suggest at least one wax and at least one oil for use such compositions as discussed above which the ordinary pharmaceutical artisan would employ with a reasonable expectation of success 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.
Response to Arguments:
It is unclear to Applicant how Gross is being used to reject the claims. The Examiner is relying on Gross to renders obvious the spray of Sander et al. with the other known forms of preparation as equivalent means to administer the composition: “where the topical system can be in the form of an ointment, cream, lotion, paste, gel, powder, dressing, plaster and a spray”. 
Applicant argues that Sander does not provide the presently claimed invention. Respectfully, the Examiner cannot agree for the reasons provided above. None of Applicant’s arguments are persuasive. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 2-4, 6, 7, 9-11 and 14-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11116868 and Gross et al. (US 5686102) and Chaudhuri et al. (US 20100063004). 
 Although the claims at issue are not identical, they are not patentably distinct from each other because the patented method discloses the instantly claimed oxygen carrier. The patent discloses a method for the external treatment of an open wound surface with an oxygen carrier with at least 40% of the oxygen binding sites are charged with a non-O2 ligand with at least one further ingredient such as preservatives wherein the oxygen carrier is hemoglobin and the ligand is NO which is sprayed on a wound (claim 1) in an organic solution (claim 3) wherein the hemoglobin is naturally occurring of human or animal origin (claim 9) artificially treated crosslinked hemoglobin (claim 10) and sterilized (claim 11) in an aerosol can (claims 12 and 13) where the wound to be treated includes ulcers (claim 2) which at least implicitly are painful.
The patent does not expressly teach treating a herpes Zoster or simplex virus in the form of a lotion, cream or ointment with cosmetically acceptable commonly used oil, 
Therefore, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the patented subject matter. 
Response to Arguments:
Upon indication of allowable subject matter, Applicant will submit a terminal disclaimer. Until that time the claims remain rejected.


Conclusion

No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509. The examiner can normally be reached M-F 7-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ERNST V ARNOLD/Primary Examiner, Art Unit 1613